Citation Nr: 1522106	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-05 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for callosities, bottom of both feet.

2.  Entitlement to service connection for a bilateral foot condition.

3.  Entitlement to service connection for residuals of frostbite to the left hand.

4.  Entitlement to service connection for residuals of frostbite due to the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from September 1967 to February 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Diego, California, and a February 2009 rating decision from the RO in Los Angeles, California.  The November 2006 rating decision continued a denial of service connection for callosities, bottom of both feet, on the grounds that no new and material evidence had been submitted, and denied service connection for right hand frostbitten.  The Veteran timely perfected an appeal to the November 2006 denial in November 2007.  However, the record does not reflect that the claim was certified to the Board; therefore, the November 2006 rating decision remains pending and in appellate status until the benefit sought on appeal is granted, or a Board decision resolves the appeal.  The February 2009 rating decision also denied service connection for a left hand condition due to frostbite.

In his January 2011 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for July 11, 2014.  The Veteran failed to attend his scheduled hearing and has not asserted good cause for his failure to appear or has not asked to reschedule the hearing.  As such, the Board deems the hearing request withdrawn.  38 C.F.R. § 20.704(d).
  
The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well as the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a bilateral foot condition, entitlement to service connection for residuals of frostbite to the left hand, and entitlement to service connection for residuals of frostbite due to the right hand are
addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a foot condition was initially denied on the merits in an October 1980 rating decision, on the grounds that there was one treatment for callosities in service, and that the Veteran filed for the disability eleven years after discharge from service with no treatment shown subsequent to service.
 
2.  Most recently, service connection for callouses on both feet was denied in an unappealed January 2000 rating decision on the grounds that no new and material evidence had been submitted.
 
3.  The evidence received since the January 2000 rating decisions is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The January 2000 rating decision that denied service connection for callouses on both feet is final; however new and material evidence has been received, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (c) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

Service connection for a foot condition was initially denied on the merits in an October 1980 rating decision, on the grounds that there was one treatment for callosities in service, and that the Veteran filed for the disability eleven years after discharge from service with no treatment shown subsequent to service.  The Veteran requested reconsideration of his claim in August 1999.  In a January 2000 rating decision, the RO denied reopening the Veteran's claim on the grounds that new and material evidence had not been submitted.  The Veteran did not appeal the denial of his claim and so the January 2000 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence received since the January 2000 rating decision includes statements from the Veteran.  In his November 2007 VA Form 9, the Veteran stated that he had bad feet due to his Army boots.  In a January 2011 statement from the Veteran, he stated that he suffered from calluses on both feet during service, and has continued to suffer from calluses since service.  This evidence is new as it was not previously considered, and material as it pertains to unestablished facts, evidence of onset in service and continuity of symptoms since onset in service, especially when considered contemporaneous to the evidence already of record.  For purposes of reopening the Veteran's claim, his lay statements serve as credible evidence.  Id.  Therefore, the statements raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, the claim for service connection for service connection for callosities, bottom of both feet are reopened.  

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, the claim for service connection for callosities, bottom of both feet is reopened, to this extent, the appeal is granted.


REMAND

Regarding the Veteran's claim for service connection for a bilateral foot condition, the Veteran has not been afforded a VA examination in this case.  VA treatment records show the Veteran with a painful left foot callus, a plantar right foot callus, and hammertoes.  Service treatment records show that in September 1968, the Veteran was seen for pain in the ball of his left foot, and had a callus trimmed. In January 2011, the Veteran stated that he suffered from calluses on both feet during service, and has continued to suffer from calluses since service.  In April 2015, the Veteran's representative, on behalf of the Veteran, stated that the Veteran was stationed in Vietnam during the monsoon season, and that his wet boots hardened as a result of repeated pressure walking, and that contact and friction from the  hardened and wet inner side of his boots formed callosities presenting as corns and thickened skin.  In light of this evidence, the Board finds that a remand for a VA examination and medical nexus opinion is warranted.  38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, regarding the claim for service connection for residuals of frostbite due to the right hand, the Veteran has contended that he suffered from frostbite of the right hand during basic training at Fort Campbell, Kentucky.  The Veteran, in his November 2007 VA Form 9, indicated that he was treated in the hospital "outside the base."  In his January 2011 VA Form 9, the Veteran indicated that he was treated in the "hospital on the outside base Ft. Campbell KY 1967."  On remand, the Veteran should be contacted and asked to provide the name of the hospital where he received treatment for right hand frostbite, and then treatment records should be obtained and considered.  

There is also some question as to whether the Veteran wishes to continue with the claim for service connection for residuals of frostbite to the left hand.  In his January 2011 statement, the Veteran stated that "it's my right hand that I suffered frostbite.  Not my left hand.  It was during basic training at Fort Campbell, Kentucky."  On remand, the Veteran should be asked to clarify his intent with regard to this claim.         

Finally, the record reflects that the Veteran has been receiving VA treatment for various conditions; however, treatment records in the claims file are only up to September 2012.  On remand, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him whether he wishes to continue pursuing the claim of entitlement to service connection for residuals of frostbite to the left hand.  If he does not wish to pursue this claim, ask him to submit a written statement withdrawing the claim from appellate review.

2.  Ask the Veteran to identify the name of the hospital where he received treatment for frostbite to the right hand in 1967 during basic training at Fort Campbell, Kentucky.  After obtaining any necessary authorizations from the Veteran, attempt to obtain these records and associate them with the claims file.

3.  Obtain updated VA treatment records from the VA Greater Los Angeles Healthcare System, Georgia, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of September 2012 to the present.

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his bilateral foot condition.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.  The examiner should answer the following:

For any diagnosed condition of the feet, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the condition is related to the Veteran's active duty service.  The examiner should note the September 1968 service treatment record where the Veteran was seen for pain in the ball of his left foot, and had a callus trimmed.

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record, including the Veteran's lay statements regarding onset in service due to wet, hardened boots and continuity of symptoms during service.  The examiner must explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


